Citation Nr: 1424225	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-36 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for acyanotic congenital heart disease with atrial septal defect. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the St. Petersburg, Florida Department of Veterans' Affairs (VA) Regional Office (RO).  This case has since been transferred to the Atlanta, Georgia VARO.  In September 2011 the claim was remanded for additional development.

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in April 2011.  A transcript of that hearing has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's acyanotic congenital heart disease with atrial septal defect arose as a result of a congenital defect.

2.  An additional disability was not superimposed on the Veteran's acyanotic congenital heart disease with atrial septal defect as a result of disease or injury incurred during military service.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for congenital heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for acyanotic congenital heart disease with atrial septal defect.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).
A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A November 2006 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in February 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  


B.  Duty to Assist 

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a November 1996, January 1997, September 2011 medical examinations and a June 2012 adendum opinion to determine whether his heart condition was the result of military service.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


I.  Service Connection 

The Veteran contends that he is entitled to service connection for his acyanotic congenital heart disease with atrial septal defect.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's heart disease is a congenital defect and that no additional disability was superimposed upon this condition due to disease or injury during military service.  As such, service connection is not warranted.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 

38 C.F.R. § 3.303(c) automatically excludes certain disorders from service connection.  Thus, congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.

Service treatment reports were absent for any findings of a heart abnormality upon the Veteran's entrance to service.  Upon separation from service however, he was assessed with normal sinus rhythm with grade II-IV/VI systolic ejection murmur, a history of rheumatic fever consistent with mitral regurgitation, acyanotic congenital heart disease manifested by secundum atrial septal defect, minimal pulmonary hypertension secondary to increased flow, minimal elevation of left ventricular end diastolic pressure, mitral valve prolapsed with mild mitral regurgitation, and tricuspid valve prolapse.  In a June 1985 report of medical history at separation from active service, the Veteran reported having a history of rheumatic fever with heart trouble as an infant but he had no subsequent problems to his knowledge.

November 1996 and January 1997 VA examinations revealed findings of very significant heart murmur suggestive of previous aortic valve dysfunction, secundum atrial septal defect, and mild pulmonary hypertension by parameters obtained in 1985.  Thereafter, private and VA medical records from January 2003 to September 2008 reflect that the Veteran was treated for and diagnosed with atrial septal defect (ASD), ventricular septal defect (VSD), status post atrial septal defect and ventricular septal defect repair, severe pulmonary hypertension secondary to congenital heart disease and COPD, pericardial effusion completely resolved, hypertension, heart disease characterized as ASD, ASD heart murmur, sinus tachycardia, and heart murmur.

As noted above, during a May 2011 Travel Board hearing, the Veteran testified that, he entered active duty in sound condition, was found to be qualified for active Naval service, went through boot camp requirements, was assigned a military occupational specialty, and his heart condition was not noted until his discharge from active service.  He also testified that in the event that he had a congenital condition that was not noted when he entered active duty, it was aggravated by the physical requirements of his service, primarily running long distances.

The Veteran was afforded a VA examination in September 2011, in which the examiner diagnosed ASD and VSD.  The Veteran noted a murmur and rheumatic fever during his childhood, but did not know the exact evaluation of the disorder.  The Veteran reported that during boot camp he experienced dyspnea on exertion and fatigue so he was placed on restricted profile.  He stated that several years after separation from service, a VA medical specialist recommended heart surgery, which was completed in January 2007.  Following surgery, the Veteran reported feeling well, but has noticed palpitations in the last few years.

Regarding the Veteran's heart condition, the examiner determined ASD was a congenital condition.  The examiner noted that prior to repair, right atrial overload was present, but since surgical repair, the overload has resolved.  The examiner further determined the VSD was a congenital condition, which, prior to repair, showed evidence of left ventricle diastolic dysfunction, but has since resolved.

In a June 2012 addendum opinion, the September 2011 examiner determined the Veteran's ASD and VSD were congenital heart defects, and there was evidence of pulmonary hypertension and hypertrophic heart disease as secondary complications.  The examiner opined that there was no evidence of progression of the congenital heart defect and the secondary complications thereof, beyond its natural progression.  Further, the examiner determined there was no evidence of development of superimposed disease/injury during service that resulted in disability separate from the congenital heart defects.

The examiner explained that ASDs are among the most common congenital heart conditions diagnosed in adults due to their lack of symptomaticity during childhood.  Further, VSDs are the most common congenital heart defects at birth and typically close on their own.  The examiner noted the Veteran reported being born with a heart murmur, which the examiner felt was likely the septal condition.  The Veteran also noted some activity limitations in childhood, but progressed into adulthood normally, which is consistent with the septal defect condition.  The examiner considered that the Veteran has some symptoms in service, but was able to serve on restricted profile.  It was not until after service that the Veteran's condition progressed to the point that heart surgery was necessary and helpful.  As such, the examiner concluded there was no evidence of a superimposed disease or injury during service that resulted in disability separate from the congenital heart defects.

It is noted that VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990). 

In this regard, VAOPGCPREC 82-90 notes that, in a medical context, a "defect" is an imperfection, failure or absence. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 351 (26th Ed.1974).  On the other hand, the term "defects," viewed in the context of 38 C.F.R. § 3.303(c), would be definable as structural or inherent abnormalities or conditions which are more or less stationary in nature.  As determined by the September 2011 VA examiner, the Veteran's heart disease is a congenital defect.

Therefore, the Veteran is not entitled to service connection for his congenital heart disease in its own right.  Rather, service connection may only be granted for an additional disability due to disease or injury superimposed upon a defect during military service.  The evidence does not demonstrate that the Veteran suffered any disease or injury during military service that resulted in an additional disability.

The Board finds the September 2011 examination and June 2012 addendum opinion highly probative, as such were predicated on an interview with the Veteran; a review of the service treatment records, and a physical examination.  Moreover, the opinions contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the September 2011 VA examiner's opinions.  There is no contrary medical opinion of record.

Moreover, to the extent that the Veteran claims that his current heart disease is related to his military service, the Board finds that he is not competent to give opinions regarding the etiology of a medical disability.  He does not have the training, knowledge or expertise in medicine to provide such a medical nexus.  As such, his assertions lack probative value in supporting his claim of service connection.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for acyanotic congenital heart disease with atrial septal defect must be denied.

ORDER

Service connection for acyanotic congenital heart disease with atrial septal defect. 
 is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


